      Case: 4:20-cr-00084-RLW Doc. #: 2 Filed: 02/06/20 Page: 1 of 1 PageID #: 4




                             UNITED STATES DISTRICT COURT                  SUPPRESSED
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION                               FILED
 UNITED STATES OF AMERICA~-'                       )                          FEB -6 ZOZO
                                                   )                         U s DISTRICT COURT
 Plaintiff,                                        )                        EASTERN DISTRICT OF MO
                                                                                  ST.LOUIS
                                                   )
 v.                                                ) No.
                                                   )
 A VION C. KINCADE,                                )
                                                   )     4:20CR084 RLW/DDN
 Defendant.                                        )

                                         INDICTMENT

                                            COUNT I
        The Grand Jury charges that:

        On or about May 18, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                         AVION C. KINCADE,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

previously in a court of law of one or more misdemeanor crimes of domestic violence, did

knowingly and intentionally possess a firearm which previously traveled in interstate or foreign

commerce during or prior to being in the Defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(9).

                                              A TRUE BILL.


                                              FOREPERSON

JEFFREY B. JENSEN
United States Attorney


RODNEY H. HOLMES, #6244551IL
Assistant United States Attorney
